 

 



Exhibit 10.4





 

 

 

 

 

 

 

 

______________________________________________________________________________

 

AMENDED AND RESTATED AGREEMENT OF SUBLEASE

 

BETWEEN

 

ENZON PHARMACEUTICALS, INC., AS SUBLANDLORD,

 

AND

 

AXCELLERATE PHARMA, LLC, AS SUBTENANT

 

PREMISES:

 

PORTION OF 20 KINGSBRIDGE ROAD

 

PISCATAWAY, NEW JERSEY 08854

 

______________________________________________________________________________

 

 

 

 

 

 

 

 

 



 

Table of Contents

 



Article Description Page # 1. Demising of Sublease Premises 1 2. Condition of
Sublease Premises 1 3. Term of Sublease 2 4. Consent 2 5. Rent. 2 6. Use 7 7.
Subordination to and Incorporation of the Prime Lease. 7 8. Operating Expenses.
9 9. Electricity. 13 10. Quiet Enjoyment 14 11. Representations and Warranties;
Covenants. 14 12. Services and Repairs. 15 13. Enforcement of Prime Lease 16 14.
Assignment, Subletting and Encumbrances. 17 15. Indemnification. 19 16.
Alterations 20 17. Insurance. 20 18. Right to Make Repairs. 21 19. Attornment 22
20. Destruction by Fire or Other Casualty; Condemnation. 22 21. Security. 23 22.
Broker 24 23. Notices 25 24. No Waivers 25 25. Consent. 25 26. Expiration of
Term. 26 27. Limitation of Liability 26 28. Parking 27 29. Signage 27 30. Rules
and Regulations 27 31. Miscellaneous. 27 32. Execution of Sublease. 29



 



 

 

-i-

 

 

EXHIBIT A – Prime Lease

EXHIBIT B – Sublease Premises

EXHIBIT C – Anticipated Expenses

EXHIBIT D – Letter of Credit

EXHIBIT E – Equipment

 

 

-ii-

 



 

 

AMENDED AND RESTATED AGREEMENT OF SUBLEASE

 

This AMENDED AND RESTATED AGREEMENT OF SUBLEASE (this “Sublease”), made as of
the 13th day of November, 2013, between ENZON PHARMACEUTICALS, INC. f/k/a Enzon,
Inc. (“Sublandlord”), a Delaware corporation having an office at 20 Kingsbridge
Road, Piscataway, New Jersey 08854, and AXCELLERATE PHARMA, LLC (“Subtenant”), a
Delaware limited liability company having an office at 20 Kingsbridge Road,
Piscataway, New Jersey 08854.

 

W I T N E S S E T H



 

WHEREAS, by agreement of lease dated as of April 1, 1995, as amended by that
certain First Amendment to Lease dated as of November 13, 2001 (collectively,
the “Prime Lease”), between BDG Kingsbridge L.L.C., predecessor-in-interest to
Kingsbridge 2005, LLC (“Prime Landlord”), and Sublandlord, as tenant, Prime
Landlord leased to Sublandlord the entire premises located at 20 Kingsbridge
Road, Piscataway, New Jersey (the “Property”), and the building (the “Building”)
located thereon (collectively, the “Original Premises”), all as more
particularly described in the Prime Lease (a copy of the Prime Lease is annexed
hereto as Exhibit A and made a part hereof); and

 

WHEREAS, the parties hereto executed that certain Agreement of Sublease dated as
of September 26, 2013 (the “Old Sublease”), and subsequently agreed to make
certain amendments thereto, and agree that upon the execution and delivery of
this Sublease, such Old Sublease shall be of no further force and effect; and

 

WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
hire from Sublandlord; (i) a portion of the Premises consisting of approximately
30,000 rentable square feet of the Building (the “Sublease Premises”), as more
particularly described in Exhibit B annexed hereto, all on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
hereby agreed as follows:

 

1. Demising of Sublease Premises. Sublandlord hereby subleases to Subtenant and
Subtenant hereby hires from Sublandlord the Sublease Premises, subject to the
terms and conditions set forth herein. Sublandlord and Subtenant agree that the
Old Sublease shall be of no further force and effect. (All capitalized terms not
defined herein shall have the meanings ascribed thereto in the Prime Lease).

 

2. Condition of Sublease Premises. On the Sublease Commencement Date (as
hereinafter defined), provided Subtenant is not in breach of the provisions
hereof, Sublandlord shall deliver the Sublease Premises, and Subtenant agrees to
accept the Sublease Premises, in its “as is” condition as exists as of such
date. Sublandlord shall not be obligated to alter, repair or perform any work or
furnish any materials on or about the Sublease Premises in order to prepare the
Sublease Premises for Subtenant’s use or occupancy or otherwise. Notwithstanding
anything to the contrary contained herein, but subject to emergencies, force
majeure, casualty or circumstances beyond Sublandlord’s control, Sublandlord, at
its sole cost and expense, shall use commercially reasonable efforts to
substantially complete within 20 weeks after the Sublease Commencement Date the
following work: (i) install a firewall to separate the Sublease Premises from
the Remaining Premises (as defined herein); (ii) install handicap parking spaces
(in such number and location as reasonably determined by Sublandlord’s
architect); provided however, that Sublandlord have unfettered access in and to
the Sublease Premises without restriction in order to perform any work as may be
necessary or required in Sublandlord’s determination in connection with such
work. All costs and expenses incurred by Sublandlord in connection with such
work (other than the actual costs to install the firewall), but including but
not limited to, all architect, engineering, contractors and other professionals’
fees and expenses, and any permits, licenses or approval fees and charges, other
professional shall be included in Operating Expenses (as such term is defined
herein).

 



 

 

 

3. Term of Sublease. The term (“Term”) of this Sublease shall commence on the
later of (a) September 1, 2013, or (b) the date upon which the consent of the
Prime Landlord to this Sublease has been received, including Sublandlord’s
receipt by electronic means of a consent as executed by Prime Landlord (the
“Sublease Commencement Date”), and shall expire on July 30, 2021 (the
“Expiration Date”), unless this Sublease is sooner terminated by law or pursuant
to any of the terms, covenants or conditions of this Sublease. Subtenant shall
have no right to renew the term of this Sublease. Notwithstanding anything to
the contrary herein, possession of the Sublease Premises shall not be delivered
to Subtenant until the later of: (i) the Sublease Commencement Date; or (ii) the
date Sublandlord receives full payment of the purchase price for various
equipment in accordance with that certain Equipment Sale Agreement of same date
hereof between the parties.

 

4. Consent. This Sublease is subject to and conditioned upon Sublandlord
obtaining the written consent of Prime Landlord to this Sublease, to the extent
required under the Prime Lease. Sublandlord and Subtenant each agree to promptly
execute and deliver a consent agreement in a form reasonably requested by Prime
Landlord, provided that the consent does not contain any provisions that would
materially increase the obligations of either party under this Sublease, and
further provided that, Sublandlord shall in no event be required to (a) incur
any cost or expense in connection with such consent, (b) alter any of the terms
of the Prime Lease which would materially increase any of Sublandlord’s, or
materially reduce any of Prime Landlord’s, obligations under the Prime Lease, or
(c) commence any action or proceedings against Prime Landlord. Subtenant shall
(i) cooperate with Sublandlord and use commercially reasonable efforts to assist
Sublandlord in obtaining Prime Landlord’s consent to this Sublease as soon as
practicable, and (ii) provide all information concerning Subtenant that Prime
Landlord shall reasonably require. If such consent is refused or unacceptably
conditioned or if Prime Landlord shall otherwise fail to grant such consent
within sixty (60) days after a copy of this Sublease is provided to Sublandlord
with Sublandlord’s written request for Prime Landlord’s covenant thereto, then
either party may, by written notice to the other, given at any time prior to the
granting of such consent, terminate and cancel this Sublease. Upon the timely
delivery of such written notice of any such termination in accordance with the
terms hereof, neither party shall have any further rights or obligations
hereunder, except for those rights and obligations expressly set forth herein to
survive the termination of this Sublease.

 



-2-

 

 

5. Rent.

 

A. Subtenant covenants and agrees to pay to Sublandlord, in lawful money of the
United States, fixed rent (“Fixed Rent”) as follows:

 

LEASE YEAR ANNUAL RENT
P.S.F. LEASE YEAR
RENT MONTHLY
RENT 1 $  12.50 (based on 10,000 s.f.) $ 125,000.00 $  10,416.67 2 $  12.50
(based on 15,000 s.f.) $ 187,500.00 $  15,625.00 3 $  12.50 (based on 20,000
s.f.) $ 250,000.00 $  20,833.00 4 $  12.50 (based on 25,000 s.f.) $ 312,500.00
$  26,041.67 5 $  14.00 (based on 30,000 s.f.) $ 420,000.00 $  35,000.00 6
$  14.00 (based on 30,000 s.f.) $ 420,000.00 $  35,000.00 7 $  14.00 (based on
30,000 s.f.) $ 420,000.00 $  35,000.00 8** $  14.00 (based on 30,000 s.f.)
$ 420,000.00 $  35,000.00          

 

** (Lease Year 8 shall be for a period that ends on the Expiration Date.)

 

Upon execution of this Sublease, Subtenant shall pay or deliver to Sublandlord
the first monthly installment of Fixed Rent payable under this Sublease and the
Security (as defined herein). (The term “Lease Year” is defined as the twelve
(12) month period beginning with the Sublease Commencement Date and succeeding
anniversaries thereof, except that if the Sublease Commencement Date occurs on a
date other than the first day of a calendar month, then Lease Year 1 shall be
extended to the last day of the calendar month in which the first anniversary of
the Sublease Commencement Date occurs, so that Lease Year 2 and all subsequent
Lease Years shall commence on the first day of a calendar month and end on the
last day of a calendar month.)

 

B. In addition to the payment of Fixed Rent and any other sums that Subtenant
may be obligated to pay under the provisions of this Sublease, Subtenant
covenants and agrees to pay Additional Rent (as hereinafter defined) to
Sublandlord from and after the Sublease Commencement Date, within the shorter of
(i) the time period specifically set forth in this Sublease for the payment of
such amounts, or (ii) twenty (20) days after demand. The term “Additional Rent”
shall include (but is not limited to):

 

i. (relating to Real Estate Taxes (as defined in the Prime Lease)): fifty three
and eleven one hundredths percent (53.11%) (“Subtenant’s Total Share”) of all
amounts due and payable by Sublandlord to Prime Landlord pursuant to Article 7
of the Prime Lease (as incorporated and modified herein) with respect to Real
Estate Taxes regarding the Original Premises, including, without limitation,
estimated as well as actual amounts;

 

ii. (relating to Operating Expenses (as defined herein)): Subtenant’s Total
Share of all amounts due and payable with respect to the Operating Expenses,
including, without limitation, estimated as well as actual amounts payable by
Subtenant on a monthly basis;

 



-3-

 

 

iii. (relating to sewer and gas usage): for sewer and gas usage at the Sublease
Premises: (a) Subtenant’s Total Share of (i) the gas usage at the Original
Premises for up to 8,500 therms per month (the “Base Gas Usage”, which 8,500
therms monthly usage plus delivery costs is currently charged to Sublandlord at
$6,000 per month); and (ii) the sewer usage at the Original Premises, paid on a
quarterly basis, but based upon the monthly water usage of 400,000 gallons per
month (the “Base Sewer Usage”, which usage is currently charged to Sublandlord
at $10,000 per quarter), together with all charges and amounts billed by the
applicable utility (and delivery) company in connection with such utility usage,
including without limitation all fees, taxes, service charges, repairs,
surcharges and any other expense billed by the applicable utility (or delivery)
company in connection therewith (such charges, amounts, fees, taxes, service
charges, repairs, surcharges and other expenses, hereinafter referred to as
“Added Charges”), plus (b) one hundred (100%) percent of all charges and amounts
billed against the Original Premises by the applicable utility (and delivery)
company for (i) any gas usage at the Original Premises which exceeds the Base
Gas Usage; and (ii) any sewer usage at the Original Premises which exceeds the
Base Sewer Usage;

 

iv. (relating to water usage): for water usage at the Sublease Premises: (a) one
hundred percent (100%) of all charges and amounts billed by the applicable
utility company relating to the existing water meter no. 70176303, including
without limitation, all Added Charges; plus (b) forty-three percent (43%) (the
“Subtenant Water/Electricity Share”) of all charges and amounts billed by the
applicable utility company relating to the water usage at the Original Premises,
plus all Added Charges, for up to 400,000 gallons per month (the “Base Water
Usage”, which 400,000 gallon monthly usage is currently charged to Sublandlord
at $3,000 per month); plus (c) one hundred percent (100%) of all charges and
amounts, plus all Added Charges, billed by the applicable utility for any
monthly water usage at the Original Premises which exceeds the Base Water Usage;

 

v. (relating to electricity usage): for electricity usage at the Sublease
Premises for any and all purposes, including without limitation for heating,
ventilation and air conditioning: (a) one hundred percent (100%) of all charges
and amounts billed by the applicable utility company relating to the existing
electricity meter no. 778017595, including without limitation, all Added
Charges; plus (b) the Subtenant Water/Electricity Share of all charges and
amounts billed by the applicable utility company relating to the electrical
usage at the Original Premises, plus all Added Charges, for up to 238,700
kilowatt hours per month (the “Base Electricity Usage”, which 238,700 kilowatt
hours monthly usage is currently charged to Sublandlord at $38,850 per month);
plus (c) one hundred percent (100%) of all charges and amounts, plus all Added
Charges, billed by the applicable utility for any monthly electricity usage at
the Original Premises which exceeds the Base Electricity Usage;

 



-4-

 

 

vi. (charges incurred by Subtenant): one hundred percent (100%) of any amounts
payable under the Prime Lease which are attributable to Subtenant’s use or
manner of use of the Sublease Premises or the common areas for which additional
charges are incurred;

 

provided however, in the event that the Remaining Premises is leased to one or
more tenants, then for the period of such tenant’s(s’) occupancy, in the place
of Subtenant paying the amounts set forth above in clauses (iii)(a) and (b),
(iv) (b) and (c), and (v)(b) and (c), Subtenant shall pay Subtenant’s Total
Share of all bills, including all Added Charges, relating to the provision of
water, sewer, gas and electricity to the Original Premises. In the event
Sublandlord wishes to install additional meters or submeters to measure
consumption of utilities in the Sublease Premises, the Subtenant shall promptly
pay within twenty (20) days of demand therefor the Subtenant’s Total Share of
all charges and expenses related to such work, including without limitation any
special conduits, feeders, risers, wiring and panels needed in connection
therewith, and after such meter or sub-meters are installed and are operational,
Subtenant shall pay for all utilities consumed as shown on said meters or
submeters and all Added Charges related thereto, all as and when billed.
Sublandlord shall repair, and perform maintenance to the meters or submeters so
as to keep same in good order and condition during the Term and Subtenant shall
pay Subtenant’s Total Share of all expenses therefor; provided however, for
damage, if any, caused by Subtenant, Subtenant shall be responsible for all
costs incurred in connection with the repair and, if necessary, the replacement
thereof, at Subtenant’s sole cost and expense.

 

C. Subtenant shall pay promptly or cause to be paid all charges for gas, water,
sewer, electricity, light, heat, power, telephone and other utilities and
services used, rendered or supplied to the Sublease Premises, including without
limitation, any sewer rents, hookup, connection, availability, stand by and any
other charges in connection with the use, consumption or supply of water, sewage
system or other utility. During the Term, Sublandlord shall have the right (to
access the Sublease Premises as reasonably necessary) to measure Subtenant’s
consumption of utilities (including, without limitation, water and gas) in the
Sublease Premises.

 

D. Subtenant shall pay each item of Additional Rent as determined pursuant to
the terms hereof, within the time periods set forth herein. Sublandlord’s delay
or failure during the term of this Sublease to prepare and deliver any
statements or bills required to be delivered to Subtenant under this Sublease
shall not in any way be deemed to be a waiver of, or cause Sublandlord to
forfeit or surrender its rights to collect any Rental (as hereinafter defined)
which may have become due pursuant hereto. Subtenant’s liability for Rental due
under this Sublease shall continue unabated during the Term and shall survive
the expiration or sooner termination of this Sublease.

 



-5-

 

 

E. Fixed Rent and monthly installments, if any, of Additional Rent shall be due
and payable in equal monthly installments in advance, on the first (1st) day of
each month during the Term. If the Sublease Commencement Date shall be other
than the first day of a month or the expiration or sooner termination of the
Term is other than the last day of a month, the monthly installments of Fixed
Rent and Additional Rent payable hereunder for any such month shall be prorated
on a per diem basis based on the actual number of days in such month. Any
Additional Rent hereunder that is not payable in monthly installments shall be
due and payable by Subtenant within five (5) Business Days (the term “Business
Days” used herein to mean all days except Saturdays, Sundays, and the days
observed by the Federal or the New Jersey State governments as legal holidays)
after Subtenant shall be billed therefor. Notwithstanding the foregoing nor the
provisions of Section 7(D) hereof, (i) if the Prime Lease provides that an
amount payable as Additional Rent hereunder is payable by Sublandlord to Prime
Landlord within a shorter period of time, Subtenant shall pay such Additional
Rent no later than one (1) day prior to the date that Sublandlord shall be
required to pay same, and (ii) if the Prime Lease provides that an amount
payable as Additional Rent hereunder is payable to Prime Landlord on demand,
then Subtenant shall pay such Additional Rent to Sublandlord immediately upon
the demand of Sublandlord.

 

F. All of the amounts payable by Subtenant pursuant to this Sublease, including,
without limitation, Fixed Rent, Additional Rent and all other fees, costs,
expenses, charges, sums and deposits payable by Subtenant to Sublandlord
hereunder shall constitute rent under this Sublease (collectively, “Rental”),
and such Rental shall be payable to Sublandlord or its designee at such address
as Sublandlord shall from time to time direct in writing.

 

G. Subtenant shall promptly pay the Rental as and when the same shall become due
and payable without notice and without setoff, offset or deduction of any kind
whatsoever and, in the event Subtenant shall fail to pay same when due,
Sublandlord shall, in addition to all of the rights and remedies provided for in
this Sublease and/or at law or in equity, have all of the rights and remedies
provided for in the Prime Lease in the case of non-payment of any rent due
thereunder. Subtenant’s obligation to pay Rental shall survive the expiration or
sooner termination of this Sublease.

 

H. In the event that any Rental payment to be made by Subtenant hereunder is not
paid by Subtenant to Sublandlord within five (5) Business Days after the date
upon which such sum is due, a service charge (“Late Charge”) equal to the lesser
of (i) eight percent (8%) of such sum and (ii) the maximum amount allowable by
law shall be immediately due and payable in addition to the underlying sum. The
foregoing service charge is for the purpose of reimbursing Sublandlord for the
extra costs and expenses incurred in connection with the handling and processing
of such late payments. Further, in the event that any Rental payment due
hereunder shall not be paid within five (5) Business Days after the same is due,
such unpaid Rental shall bear interest from such fifth (5th) Business Day until
the date when paid at a rate equal to the lesser of (i) four (4%) per cent in
excess of the Base Rate (as defined herein) and (ii) the maximum amount
allowable by law. It is expressly acknowledged and agreed that nothing herein
contained shall be deemed or construed as permitting or allowing Subtenant to
make any payment of Rental at a time other than when same shall be required to
be paid pursuant to the provisions of this Sublease. The acceptance of the late
charge and/or interest referred to in this Section 5(H) shall not in any manner
preclude Sublandlord from enforcing any of its rights or remedies contained
elsewhere in this Sublease.

 



-6-

 

 

I. If Sublandlord shall be charged with respect to the Sublease Premises for any
other sums or charges pursuant to the provisions of the Prime Lease, including,
without limitation, for charges, overtime or other extra services requested by
Subtenant, then Subtenant shall be liable for such costs, sums or charges.
Additionally, Subtenant shall also pay to Sublandlord all other costs or charges
incurred by Sublandlord as a result of the occupancy, actions or omissions of
Subtenant. All amounts due to Sublandlord under this Section 5(I) shall be due
and payable by Subtenant to Sublandlord within five (5) Business Days after
written demand therefor. As used in this Sublease, the term “Additional Rent”
shall mean all sums payable by Subtenant to Sublandlord pursuant to this
Sublease, including payments due to Sublandlord pursuant to the terms of the
provisions of the Prime Lease as incorporated herein by reference (other than
Fixed Rent) and, in the event of any non-payment of any Additional Rent,
Sublandlord shall have all rights and remedies provided for herein or by law for
non-payment of rent.

 

J. If Sublandlord shall receive a refund of any amounts from Prime Landlord with
respect to the Sublease Premises pursuant to the terms of the Prime Lease, and
provided Subtenant shall not then be in default of this Sublease, Sublandlord
shall promptly notify Subtenant and refund to Subtenant the portion thereof
(after deducting from the amount of any such refund an equitable portion of all
reasonable expenses, including court costs and reasonable attorneys’ fees,
incurred by Sublandlord with respect to such refund), if any, which shall have
actually been paid by Subtenant hereunder in respect of Fixed Rent or Additional
Rent applicable to such refund, less any amounts theretofore received by
Subtenant directly from Prime Landlord.

 

K. Subtenant shall be responsible for any applicable occupancy or rent tax now
in effect or hereafter enacted and, if such tax is payable by Sublandlord,
Subtenant shall promptly pay such amounts to Sublandlord, within ten (10) days
after receipt of Sublandlord’s written demand.

 

6. Use. Provided Subtenant’s use is lawful and in compliance with all
environmental laws and requirements and all provisions of this Sublease and the
Prime Lease (including without limitation, Article 13 thereof), Subtenant shall
use and occupy the Premises for research and development, manufacturing and
warehousing of chemical, biochemical and pharmaceutical products and office use
incidental thereto and for no other purpose.

 

7. Subordination to and Incorporation of the Prime Lease.

 

A. This Sublease and all of Subtenant’s rights hereunder are and shall remain in
all respects subject and subordinate to (i) all of the terms, conditions and
provisions of the Prime Lease, (ii) any and all amendments, supplements or
modifications to the Prime Lease, and (iii) any and all matters to which the
tenancy of Sublandlord, as tenant under the Prime Lease, is or may be
subordinate. The foregoing provisions shall be self-operative and no further
instrument of subordination shall be necessary to effectuate such provisions.
Subtenant hereby acknowledges and agrees that it has been furnished with a true,
correct and complete copy of the Prime Lease and is familiar with the terms and
conditions set forth therein.

 

B. Except as otherwise expressly provided in this Sublease, Subtenant assumes
and shall keep, observe and perform every term, provision, covenant and
condition on Sublandlord’s part pertaining to the Sublease Premises that is
required to be kept, observed and performed pursuant to the Prime Lease and
which arises or accrues during the term of this Sublease. For the avoidance of
doubt, the words “pursuant to this Sublease” or similar language shall mean
“pursuant to this Sublease, including the terms, conditions and provisions of
the Prime Lease as incorporated herein.”

 



-7-

 

 

C. Except as otherwise expressly provided in this Sublease, the terms,
provisions and conditions contained in the Prime Lease are incorporated in this
Sublease by reference and are made a part hereof as if herein set forth at
length, the term “Sublandlord” being substituted for the term “Landlord” under
the Prime Lease, the term “Subtenant” being substituted for the term “Tenant”
under the Prime Lease, the term “Sublease” being substituted for the term
“Lease” under the Prime Lease, the term “Sublease Premises” being substituted
for the term “Demised Premises” under the Prime Lease, the term “Prime
Landlord’s mortgagee” being substituted for the term “Landlord’s mortgagee”
under the Prime Lease, the term “Prime Landlord and Sublandlord” being
substituted for the term “Landlord” in Sections 8.01(A)(2) and (4), and 8.01(B),
in Section 8.01(C), Sections 13.03(B) and (E) and Section 22.01 of the Prime
Lease, and the term “Prime Landlord or Sublandlord” being substituted for the
term “Landlord” in line one (1) of Section 8.01(E). In all instances where
consent or approval of the Prime Landlord is required under the Prime Lease, the
consent or approval of each of the Prime Landlord and Sublandlord shall be
required. The parties agree that the following provisions of the Prime Lease are
not so incorporated herein by reference (although any terms used in the Prime
Lease which are defined in such provisions are incorporated in this Sublease by
reference to the extent such terms are used in the provisions of the Prime Lease
which are incorporated herein by reference): Article 1; Article 2; Sections 3.01
and 3.02; Article 4; the 1st sentence of Section 5.01; the last sentence of the
1st paragraph (as set forth in Section 5 of the First Amendment) and the 4th,
5th and 10th sentences of the 2nd paragraph of Section 7.01; the last
(hand-written) sentence of Section 10.01; Section 11.05; the last 3 sentences of
Section 14.01; the last sentence of Section 22.01; Article 23; Section 25.01;
Section 26.01; Article 35; Article 36; and Sections 17, 18, 19, 25, 26 and 27 of
the First Amendment to Lease.

 

The parties agree that: (i) except as limited above, Section 7.01 of the Prime
Lease is incorporated by reference, except the words “to Landlord” shall be
added into the first (1st) line immediately following the word “pay,” the words
“all Real Estate Taxes” as set forth in the first (1st) paragraph thereof shall
be deemed to mean “Subtenant’s Total Share of the Real Estate Taxes,” the words
“all of the Real Estate Taxes” as set forth in the first (1st) sentence of the
second paragraph thereof shall be deemed to mean “all of the Subtenant’s Total
Share of the Real Estate Taxes,” and the words “such obligation” in the sixth
(6th) sentence of the second paragraph thereof shall be deemed to mean
“Subtenant’s Total Share of the Real Estate Taxes,”; (ii) Section 7.03 of the
Prime Lease is incorporated by reference, except the words “all assessments” as
set forth in the first (1st) line thereof shall be deemed to mean “all of
Subtenant’s Total Share of assessments”; (iii) Section 7.05 of the Prime Lease
is incorporated by reference, except the words “said escrowee” in the fifth
(5th) line thereof shall be deemed to mean “Sublandlord”; (iv) Section 7.06 of
the Prime Lease is incorporated by reference, except the words “Demised
Premises” in the third (3rd) line thereof shall be deemed to mean “Original
Premises”; (v) Section 8.02 of the Prime Lease is incorporated by reference,
except the word “Landlord” as used throughout such Section shall be deemed to
mean “Prime Landlord” and as used in sentences six (6) and seven (7) thereof
shall be deemed to mean “Sublandlord”; (vi) Sections 11.01 and 11.02 of the
Prime Lease are incorporated by reference, except the words “Landlord’s
architect or engineer” shall mean “Prime Landlord’s or Sublandlord’s architect
or engineer”; and (vii) upon the occurrence of any casualty event or any
condemnation proceeding, Sublandlord shall be under no obligation to repair,
alter or restore the Property, the Sublease Premises, the Building or the Land.

 



-8-

 

 

D. The time limits set forth in the Prime Lease for the giving of notices,
making demands, performance of any act, condition or covenant, or the exercise
of any right, remedy or option, are changed for the purposes of incorporation
into this Sublease, by lengthening or shortening the same in each instance, as
appropriate, so that notices may be given, demands made, or any act, condition
or covenant performed, or any right, remedy or option hereunder exercised, by
Sublandlord or Subtenant, as the case may be (and each party covenants that it
will do so), within three (3) Business Days prior to the expiration of the time
limit, taking into account the maximum grace period, if any, relating thereto
contained in the Prime Lease. Each party shall promptly deliver to the other
party copies of all notices, requests or demands which relate to the Sublease
Premises or the use or occupancy thereof after receipt of same from Prime
Landlord.

 

E. Sublandlord shall have the same rights and remedies with respect to a breach
of this Sublease by Subtenant as Prime Landlord has with respect to a breach of
the Prime Lease as if the same were more fully set forth at length herein, and
Sublandlord shall have, with respect to Subtenant, this Sublease and the
Sublease Premises, all of the rights, powers, privileges and immunities as are
possessed by Prime Landlord under the Prime Lease. Sublandlord herein shall not
be responsible for any breach of the Prime Lease by Prime Landlord or any
non-performance or non-compliance with any provisions thereof by Prime Landlord,
but Sublandlord shall comply with the provisions of Article 13 hereof.

 

F. Subtenant shall not be liable for any charges, interest or penalties as a
result of a default of Sublandlord in paying the rent due under the Prime Lease
so long as and to the extent that any such default by Sublandlord does not arise
out of Subtenant’s default in paying any installments or other payments of the
Rental due under this Sublease.

 

G. Provided Subtenant is not in default under this Sublease beyond any
applicable periods of notice and grace, Sublandlord covenants and agrees not to
voluntarily terminate, cancel or surrender the Prime Lease, except with respect
to a termination permitted under Article 11 or Article 12 of the Prime Lease, or
consent to any modification, amendment or supplement to the Prime Lease which
would materially deprive Subtenant of its rights under this Sublease, without
the prior written consent of Subtenant, which consent by Subtenant shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing, if
the Prime Lease is terminated for any reason whatsoever, whether by operation of
law or otherwise, except through a default of Sublandlord under the Prime Lease
which was not otherwise caused by Subtenant’s default hereunder, Sublandlord
shall not be liable in any manner whatsoever for such termination. Sublandlord
shall promptly forward to Subtenant any default or termination notice with
respect to the Prime Lease received by Sublandlord and this Sublease shall
terminate in the event of any such termination of the Prime Lease.

 

H. In the event of any conflict between the terms of the Prime Lease and this
Sublease, this Sublease shall govern and control in each instance with respect
to Sublandlord’s and Subtenant’s respective obligations hereunder.

 



-9-

 

 

8. Operating Expenses.

 

A. Definitions.

 

i. The term “Sublandlord’s Statement” shall mean an instrument containing a
computation of any Additional Rent due pursuant to the provisions of this
Article.

 

ii. “Operating Expenses” shall mean the aggregate of all costs and expenses paid
or incurred by or on behalf of Sublandlord in connection with the operation,
repair and maintenance of the Original Premises, including, but not limited to,
the following:

 

(a) costs and expenses of operating, maintaining and repairing the Building
and/or the Property and the sidewalks, curbs and parking areas adjacent thereto
and/or a part thereof;

 

(b) costs and expenses of performing repairs to all structural walls, roofs,
plate glass, doors and windows;

 

(c) costs and expenses of maintenance and repairs of the structural elements of
the Building and the Property;

 

(d) costs and expenses of performing repairs and maintenance of (i) utility
lines, sanitary or storm sewer lines and culverts and drainage facilities;
(ii) lighting and lighting fixtures; and (iii) any sprinkler system installed in
any part of the Building and/or Property;

 

(e) costs and expenses of maintaining and operating the management and
engineering offices, if any, for the Building but only to the extent that the
management and engineering work performed therein relates solely to the Building
and/or the Property;

 

(f) costs and expenses incurred by Sublandlord in establishing, equipping,
maintaining, repairing and operating (including the reasonable rental value
thereof) any Building amenities or services intended by Sublandlord for the
general benefit of tenants of the Building;

 

(g) costs and expenses of maintaining and performing repairs of the sidewalks,
curbs, landscaping and other improvements adjacent to and those located on the
Property, including, without limitation, costs of cleaning and removing snow and
ice;

 

(h) costs and expenses incurred for the operation, repair and maintenance of the
parking facility(ies), including, but not limited to, insurance, cleaning,
repaving, repairing and restriping;

 

(i) costs and expenses for electricity, water and all other utilities (to the
extent same are not separately submetered and not separately billed to
Subtenant);

 

-10-

 

 



(j) costs and expenses of all insurance (including any terrorism insurance)
maintained by Sublandlord in connection with the Original Premises and/or
sublandlord’s equipment, fixtures and personal property used in connection
therewith, and including insurance maintained by Sublandlord pursuant to the
Prime Lease, including the insurance maintained by or on behalf of Prime
Landlord pursuant to the Prime Lease;

 

(k) service contracts and repair, replacement and maintenance charges, including
without limitation, relating to the air conditioning, heating and ventilation
systems and equipment, window washing, rubbish removal and cleaning costs (to
the extent same is provided) and the roof (and any other service contract, as
may be entered into in the future); protection and security services, if any is
provided; sales, use and other similar taxes;

 

(l) supplies, wages, salaries, disability benefits, pensions, hospitalization,
retirement plans and group insurance and payroll, social security, unemployment
and other similar taxes respecting service and maintenance employees (including
the property manager for the Building and the Property);

 

(m) all professional fees, including without limitation, legal and accounting
fees; all permits, authorizations and license fees; other consultants’ and
professionals’ fees; all costs and disbursements incurred in connection with any
of the foregoing;

 

(n) any capital improvement made after the Sublease Commencement Date; provided,
such capital improvements shall be amortized (with interest at the Base Rate (as
defined below)) on a straight-line basis over such period as Sublandlord shall
reasonably determine in accordance with generally accepted accounting principles
(“GAAP”), and the amount included in Operating Expenses in any Operational Year
shall be equal to the annual amortized amount; and

 

(o) any installation, maintenance, upgrades, modifications, repairs and
replacements to, and service contracts relating to, any security systems and
equipment for the Original Premises.

 

iii. “Subtenant’s Estimated Share” shall mean Subtenant’s Total Share multiplied
by Sublandlord’s written estimate of the Operating Expenses for the ensuing
Operational Year (as defined below), said written estimate to be delivered by
Sublandlord to Subtenant during December of each calendar year. Subtenant’s
Estimated Share shall be divided by 12 and such one-twelfth amount shall be
payable on the first of each month, starting January 1 of the ensuing year, by
Subtenant to Sublandlord as Additional Rent. The Subtenant’s Estimated Share for
calendar year 2013 is $10,268.00 per month.

 

iv. “Operational Year” shall mean each calendar year after calendar 2013.

 

v. “Base Rate” shall mean annual rate of interest publicly announced from time
to time by JPMorgan Chase Bank, N.A., or its successor, in New York, New York as
its “base rate” or “prime rate” (or such other term as may be used by JPMorgan
Chase Bank, N.A., from time to time, for the rate presently referred to as its
“base rate”).

 



-11-

 

 

B. Sublandlord’s Statement.

 

i. After the expiration of each calendar year during the Term, Sublandlord shall
furnish Subtenant a written detailed statement or statements prepared by
Sublandlord (the “Sublandlord’s Statement”) setting forth the actual Operating
Expenses incurred for such expired year, the amount of Subtenant’s Total Share
thereof, the payments received from Subtenant for Operating Expenses for such
expired year and the amount of the Subtenant’s Estimated Share for the ensuing
Operational Year. For thirty (30) days following the date of Sublandlord’s
Statement, Subtenant shall have the right, at Subtenant’s sole cost and expense,
to inspect the records maintained by the Sublandlord of the material reflected
in said Sublandlord’s Statement at a reasonable time mutually agreeable to
Sublandlord and Subtenant. If the Sublandlord’s Statement reflects that the
actual Operating Expenses incurred for such expired year exceeded the payments
of Operating Expenses received from Subtenant for such expired year, Subtenant
shall pay the amount of such shortfall to Sublandlord within thirty (30) days
after receipt of such Sublandlord Statement. If the Sublandlord Statement
reflects that the Subtenant has overpaid the Operating Expenses for such expired
year, such overpayment shall be credited against the next ensuing payment of
Additional Rent (or, if the Term of the Sublease shall have ended, Sublandlord
shall reimburse such amount to Subtenant within thirty (30) days thereafter).

 

ii. Sublandlord’s failure to render Sublandlord’s Statements with respect to any
year, or Sublandlord’s delay in rendering said Statements beyond a date
specified herein, shall not prejudice Sublandlord’s right to render a
Sublandlord’s Statement (or any corrected Sublandlord Statement) with respect to
that year or any subsequent year; nor shall the rendering of a Sublandlord
Statement prejudice Sublandlord’s right to thereafter render a corrected
Statement for that Operational Year.

 

iii. If Sublandlord furnishes a Sublandlord Statement containing the estimate
for an ensuing Operational Year subsequent to the commencement thereof, then (i)
until the first (1st) day of the month following the month in which the
Sublandlord Statement Estimate is furnished to Subtenant, Subtenant shall pay to
Sublandlord on the first (1st) day of each month an amount equal to the monthly
sum payable by Subtenant to Sublandlord under this Article during the last month
of the calendar year preceding such Operational Year, (ii) promptly after the
Sublandlord Statement is furnished to Subtenant or together therewith,
Sublandlord shall give notice to Subtenant stating whether the installments of
Subtenant’s Operating Payment previously made for such Operational Year were
greater or less than the installments of Subtenant’s Estimated Share to be made
for such Operational Year, and (x) if there shall be a deficiency, Subtenant
shall pay the amount thereof within ten (10) days after demand therefor, or (y)
if there shall have been an overpayment, Sublandlord shall credit the amount
thereof against subsequent payments of Rental due hereunder, and (iii) on the
first (1st) day of the month following the month in which the Sublandlord
Statement is furnished to Subtenant, and on the first (1st) day of each month
thereafter throughout the remainder of such Operational Year, Subtenant shall
pay to Sublandlord an amount equal to 1/12 of Subtenant’s Estimated Share shown
on the Sublandlord Statement.

 

-12-

 

 



iv. Each Sublandlord’s Statement shall be conclusive and binding upon Subtenant
unless, within thirty (30) days after delivery of such Sublandlord’s Statement
to Subtenant, Subtenant shall notify Sublandlord that it disputes the
correctness of Sublandlord’s Statement, specifying the respects in which
Sublandlord’s Statement is claimed to be incorrect. Pending the determination of
such dispute, Subtenant shall pay Additional Rent in accordance with the
applicable Sublandlord’s Statement, and such payment shall be without prejudice
to Subtenant’s position in any legal proceeding commenced by Subtenant.

 

v. With respect to each Sublandlord Statement, Sublandlord will maintain its
applicable books and records for a period of at least three (3) years after such
Sublandlord Statement is delivered to Subtenant and thereafter during the
pendency of any review thereof by Subtenant pursuant to the terms of this
Sublease. Subtenant agrees that Subtenant will not employ, in connection with
any dispute under this Sublease with respect to a Sublandlord Statement, any
audit or accounting person or entity who is to be compensated in whole or in
part, on a contingency fee basis. If Subtenant timely notifies Sublandlord of
Subtenant’s desire to review a Sublandlord Statement and the parties do not
resolve any dispute as to the correctness of such Sublandlord Statement within
sixty (60) days following such notice, either party may refer the issues raised
to a nationally recognized public accounting firm mutually acceptable to
Sublandlord and Subtenant, and the decision of such accountants shall be
conclusively binding upon Sublandlord and Subtenant. In connection therewith,
Subtenant, such accountants and all other persons to whom Subtenant gives any of
the information obtained in connection with such review shall execute and
deliver to Sublandlord a confidentiality agreement, in form and substance
reasonably satisfactory to Sublandlord and Subtenant, whereby such parties agree
not to disclose to any third party any of the information obtained in connection
with such review. Within ten (10) Business Days after issuance of the accounting
firm’s decision, Sublandlord shall reimburse to Subtenant the amount overstated
by Sublandlord as determined by the accountant. Subtenant shall pay the fees and
expenses of the accounting firm relating to such procedure, unless such
accountants determine that Sublandlord overstated Operating Expenses by more
than five percent (5%) for such Operational Year, in which case Sublandlord
shall pay all reasonable fees and expenses of the accounting firm selected by
Sublandlord and Subtenant as set forth above within thirty (30) days after
receipt of written request; provided however, in the event that Subtenant
retains an accountant or audit company, Sublandlord shall not be obligated to
reimburse Subtenant for the costs of such accountant or audit company.

 

vi. The obligations of Sublandlord and Subtenant under the provisions of this
Article with respect to any Additional Rent shall survive the expiration or any
sooner termination of the Term.

 

9. Electricity.

 

A. A portion of the electricity consumed within the Sublease Premises is
measured by an existing submeter (the “Submeter”). Sublandlord shall install and
repair, and perform maintenance to the Submeter so as to keep same in good order
and condition during the Term and Subtenant shall pay Subtenant’s Total Share of
all expenses therefor; provided however, for damage, if any, caused by
Subtenant, Subtenant shall be responsible for all costs incurred in connection
with the repair and, if necessary, the replacement thereof, at Subtenant’s sole
cost and expense. Where more than one meter measures the electricity supplied to
Subtenant, the electricity rendered through each meter may be computed and
billed separately in accordance with the provisions herein set forth.

 



-13-

 

 

B. If the Submeter should fail to properly register or operate at any time for
any reason whatsoever, Sublandlord may estimate the cost (or, at Sublandlord's
option, the average cost) per kilowatt hour and the cost (or, at Sublandlord's
option, the average cost) per kilowatt demand, by time of day, if applicable, to
Sublandlord of purchasing electricity for the Sublease Premises, including fuel
adjustment charges (as determined for each month of the relevant period and not
averaged), rate adjustment charges, sales tax, and any other factors or charges,
used by the utility company in computing the charges to Sublandlord for electric
usage (the “Electricity Additional Rent”), and, when the Submeter is again
properly operative, an appropriate reconciliation shall be made, by Subtenant
paying any deficiency to Sublandlord within ten (10) days after demand, or by
Sublandlord crediting Subtenant with the amount of any overpayment, as the case
may be. Sublandlord, at its option, may from time to time increase the
Electricity Additional Rent based upon any increase in electricity cost.
Subtenant acknowledges that in connection with the installation or retrofit of
meter(s), the electricity being supplied to serve the Sublease Premises may be
temporarily interrupted.

 

C. If either the quantity or character of electrical service is changed by the
public utility corporation supplying electrical service to the Building or is no
longer available or suitable for Subtenant’s requirements, no such change,
unavailability or unsuitability shall constitute an actual or constructive
eviction, in whole or in part, or entitle Subtenant to any abatement or
diminution of rent, or relieve Subtenant from any of its obligations under this
Sublease, or impose any liability upon Sublandlord or Sublandlord’s agents.
Subtenant covenants that at no time shall Subtenant use electrical energy in the
Sublease Premises which exceeds the capacity of the existing feeders or wiring
installations then serving the Sublease Premises or which interferes with the
electrical service to other tenants of the Building. Subtenant shall not,
without prior consent of Sublandlord in each instance (such consent shall not be
unreasonably withheld, provided that the consent of the Prime Landlord shall
have first been obtained), make or perform, or permit the making or performing
of, any alteration to wiring installations or other electrical facilities in or
serving the Sublease Premises or any additions to the electrical fixtures,
business machines, office equipment, or other appliances in the Sublease
Premises which utilize electrical energy.

 

10. Quiet Enjoyment. Sublandlord covenants that as long as Subtenant shall
timely pay the Rental due hereunder and shall duly perform all of the terms,
covenants and conditions of this Sublease on Subtenant’s part to be performed
and observed, Subtenant shall peaceably and quietly have, hold and enjoy the
Sublease Premises during the Term without molestation or hindrance by
Sublandlord, subject to the terms, provisions and conditions of the Prime Lease
and this Sublease.

 

11. Representations and Warranties; Covenants.

 

A. Sublandlord represents and warrants to Subtenant as of the date hereof that
(i) the Prime Lease is in full force and effect in accordance with, and subject
to, all of the terms, covenants, conditions and agreements contained therein,
(ii) the Prime Lease has not been materially modified, amended or supplemented,
except as set forth in Exhibit A annexed hereto, (iii) Sublandlord has not
received any notice of any default from the Prime Landlord under the Prime Lease
which default remains uncured nor, to Sublandlord’s knowledge, (other than Prime
Landlord’s failure to deliver a subordination non-disturbance and attornment
agreement relating to the current fee mortgagee), has any action or omission by
any person that would constitute a material breach or default under the Prime
Lease for which a notice of default has not been received, including but not
limited to any violations of environmental laws and rules and regulations
summarized in Section 13.03(C) of the Prime Lease, and (iv) that, to
Sublandlord’s knowledge, except as set forth in Exhibit C annexed hereto, and
subject to emergencies, changes of law, force majeure, casualty or circumstances
beyond Sublandlord’s control and subject to any additional expense in connection
with the work as described in Section 2 hereof, there are no significant
extraordinary expenses which are anticipated to be incurred in connection with
the operation of the Building which would reasonably be anticipated to cause the
Operating Expenses for the first twelve (12) months of the term of this Sublease
to materially exceed the annual average sum of Operating Expenses for the
Building over the past five (5) years.

 



-14-

 

 

B. Subtenant represents and warrants to Sublandlord as of the date hereof that
(i) Subtenant has full right, power and authority to enter into this Sublease
and perform its obligations and consummate the transactions contemplated
hereunder and (ii) this Sublease has been duly executed and delivered by
Subtenant and constitutes a valid and binding agreement of Subtenant,
enforceable against Subtenant in accordance with the terms hereof.

 

C. Subtenant hereby covenants and agrees that Subtenant will not do anything in,
about or with respect to the Sublease Premises or the Building which would
constitute a breach or default under the Prime Lease or this Sublease, or fail
to do anything which Subtenant is obligated to do under the terms of this
Sublease which would constitute a breach or default under the Prime Lease or
this Sublease. Subtenant shall not (i) do or fail to do anything in or about the
Sublease Premises which would interfere with the use and occupancy, or any
business operations of Sublandlord or any other third party in those portions of
the Original Premises or Building excluding the Sublease Premises (the
“Remaining Premises”); and (ii) permit, cause or suffer to occur any trespass by
Subtenant or any of its Agents in, on or upon such Remaining Premises. Subtenant
agrees to be bound by and agrees that Subtenant’s business and operations and,
more specifically, its handling, storage, use and disposal of Hazardous
Substances shall at all times comply with, all applicable laws pertaining to
Hazardous Substances and with the terms and provisions of the Prime Lease,
including without limitation Sections 13.03(G)(ii), (iii) and (iv).

 

12. Services and Repairs.

 

A. Notwithstanding anything to the contrary set forth in the Prime Lease,
Subtenant agrees that except as expressly set forth in subparagraph (C) below,
Sublandlord shall have no obligation to render or supply any services to
Subtenant, including, without limitation (i) cleaning and janitorial services
relating to the Sublease Premises, window washing or rubbish removal services,
(ii) performing any maintenance or making any alterations or repairs,
(iii) providing any utility or service not currently provided to the Building
and/or the Property, or (iv) taking any action that Prime Landlord has agreed to
provide, make, comply with or take, or cause to be provided, made, complied with
or taken under the Prime Lease (collectively “Services and Repairs”). Subtenant
hereby agrees that Subtenant shall look solely to the Prime Landlord for the
performance of any and all of such Services and Repairs, subject to the terms
and conditions of this Sublease. Sublandlord hereby grants to Subtenant
Sublandlord’s rights under the Prime Lease to receive from Prime Landlord
Services and Repairs to the Sublease Premises to the extent that Sublandlord is
entitled to receive same under the Prime Lease. Sublandlord shall in no event be
liable to Subtenant nor shall the obligations of Subtenant hereunder be impaired
or the performance thereof excused because of any failure or delay on Prime
Landlord’s part in furnishing Services and Repairs, unless such failure or delay
results from Sublandlord’s default under the Prime Lease (which default is not
the result of or attributable to any corresponding default of Subtenant under
this Sublease).

 



-15-

 

 

B. Subtenant shall take good care of the Sublease Premises and, at Subtenant’s
sole cost and expense, shall clean and provide janitorial services to and
rubbish removal from the Sublease Premises and shall make all non-structural
repairs and replacements, as and when needed to preserve the Sublease Premises
in good working order and condition.

 

C. Sublandlord, at its expense (but subject to reimbursement as Operating
Expenses), shall keep, repair, replace and maintain the common areas, the roof,
the foundation, the structural supports and walls and the fixtures,
appurtenances, systems and facilities serving the Sublease Premises in working
order, condition and repair and the parking and sidewalk areas free from snow
and ice, and, at Subtenant’s sole cost and expense payable to Sublandlord as
Additional Rent, Sublandlord shall make all repairs, structural and otherwise,
interior and exterior, as and when needed in or about the Sublease Premises,
including without limitation, the maintenance, repair and replacement of the
heating, ventilation and air conditioning systems and equipment located within
the Sublease Premises, except for (i) those repairs for which Subtenant is
responsible pursuant to any other provision of this Sublease, including but not
limited to Section 12(B) above, or (ii) repairs to Subtenant’s property and its
furniture, fixtures and equipment.

 

D. On Business Days from 8:00 A.M. to 6:00 P.M., Sublandlord shall furnish and
distribute to the Sublease Premises through the Building’s air conditioning
system, heated, cooled and outside air, at reasonable temperatures, pressures
and degrees of humidity and in reasonable volumes and velocities (collectively
“air conditioning”). No supplemental heating, ventilating or air conditioning
equipment shall be installed or utilized by Subtenant in the Sublease Premises
without the prior consent of Sublandlord and, pursuant to the Prime Lease, the
Prime Landlord. Sublandlord shall have no liability to Subtenant, nor shall any
diminution or abatement of rent or additional rent or other compensation or
claim of constructive eviction be claimed by Subtenant, by reason of any
interruption, curtailment or suspension of any air conditioning system for the
Building.

 

E. Sublandlord reserves the right, without any liability to Subtenant, except as
otherwise expressly provided in this Sublease, to stop the service of the air
conditioning, supplemental heating, ventilating, elevator, plumbing, electrical,
sanitary, mechanical or other service or utility systems of the Building serving
the Sublease Premises, or the rendition of any of the other services required of
Sublandlord under this Sublease, whenever and for so long as may be necessary,
by reason of accident or emergency, strikes, mechanical breakdown, requirement
of law, unavoidable delay or for repairs, alterations, replacements or
improvements, which in the judgment of Sublandlord, are desirable or necessary,
until the reason for such stoppage shall have been eliminated.

 



-16-

 

 

13. Enforcement of Prime Lease. If Prime Landlord shall default in any of its
obligations to Sublandlord with respect to the Sublease Premises, Sublandlord
shall not, except as and to the extent hereinafter set forth, be obligated to
bring any action or proceeding or to take any steps to enforce Sublandlord’s
rights against Prime Landlord other than, upon the written request of Subtenant,
making a demand upon Prime Landlord to perform its obligations under the Prime
Lease with respect to the Sublease Premises. If following the making of such
demand and the expiration of any applicable grace period granted to Prime
Landlord under the Prime Lease, Prime Landlord shall fail to perform its
obligations under the Prime Lease, then Subtenant at Subtenant’s sole cost and
expense, shall have the right to take such action in its own name. If (a) any
such action against Prime Landlord in Subtenant’s name is barred by reason of
lack of privity, non-assignability or otherwise, and (b) the failure of Prime
Landlord to perform its obligations under the Prime Lease has, or would have, a
material adverse effect upon the Sublease Premises or Subtenant’s permitted use
thereof, then subject to and upon the following terms, Subtenant may bring such
action in Sublandlord’s name and Sublandlord shall execute all documents
reasonably required in connection therewith, provided that (i) the same is
without cost or expense to Sublandlord, (ii) Subtenant shall provide the
indemnification to Sublandlord required pursuant to Article 15 hereof, (iii)
Subtenant is not then in default hereunder, and (iv) Subtenant agrees to
indemnify and hold Sublandlord harmless from and against any and all costs,
charges, damages and liabitilities arising in connection with such contest.

 

14. Assignment, Subletting and Encumbrances.

 

A. Without the prior written consent of Sublandlord, which consent shall not be
unreasonably withheld, provided that the consent of the Prime Landlord shall
have first been obtained (if required pursuant to the Prime Lease), and, to the
extent required under the Prime Lease, of Prime Landlord, Subtenant shall not
(i) assign this Sublease (by operation of law or otherwise), (ii) sub-sublease
all or any part of the Sublease Premises, (iii) mortgage, pledge, hypothecate or
otherwise encumber its interest in this Sublease or the Sublease Premises or any
interest therein, or (iv) grant any concession, license or otherwise permit the
Sublease Premises to be used or occupied by anyone other than Subtenant. Any
such assignment, sublease, mortgage, pledge, hypothecation or other encumbrance
of or under this Sublease without such prior written consent shall be invalid
and without force and effect.

 

B. Any assignment of this Sublease, if consented to, or deemed consented to
pursuant to the terms hereof, by Sublandlord, shall be subject to and
conditioned upon compliance with the following terms and conditions:

 

i. By written instrument of assignment and assumption, the assignee shall assume
and agree to perform and to comply with all of the terms, conditions and
agreements of this Sublease on the part of Subtenant to be kept, performed and
observed;

 

ii. A duplicate original of such instrument, in form satisfactory to
Sublandlord; duly acknowledged and executed by the assignor and the assignee,
shall be delivered to Sublandlord within five (5) days following the date of
execution thereof; and

 



-17-

 

 

iii. The assignor shall assign all of its right, title, interest and claim to
the Security deposited hereunder to the assignee.

 

C. Any sub-subletting of the Sublease Premises or any part thereof, if consented
to, or deemed consented to pursuant to the terms hereof, by Sublandlord, shall
be subject to and conditioned upon compliance with the following terms and
conditions:

 

i. The sub-sublease shall provide that it is subject and subordinate to all of
the provisions of this Sublease and all of the rights of Sublandlord hereunder;

 

ii. The sub-sublease shall expressly provide that the sub-sublessee shall use
and occupy the Sublease Premises only for the permitted purposes set forth
herein and for no other purpose whatsoever; and

 

iii. A duplicate original of the sub-sublease, duly executed by Subtenant and
sub-sublessee, shall be delivered to Sublandlord within five (5) days following
the date of its execution.

 

D. If this Sublease is assigned, or if the Sublease Premises or any part thereof
is sub-sublet or occupied by anyone other than Subtenant, whether or not
Subtenant shall have been granted any consent, Sublandlord may, after default by
Subtenant, collect rent and other charges from such assignee, sub-subtenant or
other occupant, and apply the net amount collected to Rental and other charges
herein reserved, but no such assignment, sub-subletting, occupancy or collection
shall be deemed to be a waiver of the requirements of this Article 14 or an
acceptance of the assignee, sub-subtenant or other occupant as subtenant under
this Sublease. No consent by Sublandlord to an assignment or subletting shall in
any way be construed to relieve Subtenant from obtaining consent to any further
assignment or sub-subletting. No assignment or sub-subletting shall, in any way,
release, relieve or modify the liability of Subtenant under this Sublease and
Subtenant shall be and remain liable under all of the terms, conditions, and
covenants hereof.

 

E. If Subtenant shall at any time request the consent of Sublandlord to any
proposed assignment of this Sublease or sub-subletting of all or any portion of
the Sublease Premises, Subtenant shall pay on demand the costs and expenses
incurred by Sublandlord and Prime Landlord, including, without limitation,
architects’, engineers’ and attorneys’ actual out-of-pocket fees and
disbursements, all fees and charges charged identified in the Prime Lease and a
reasonable administrative fee for review and/or preparation of documents in
connection with any proposed or actual assignment of this Sublease or
sub-subletting of the Sublease Premises or any part thereof.

 

F. In the event Sublandlord’s consent to any assignment, sublease, mortgage
pledge, hypothecation or other encumbrance is deemed given pursuant to the
express terms of this Sublease (or the Prime Lease, as incorporated herein),
Subtenant shall not be relieved from its obligation to obtain the prior written
consent thereto of Prime Landlord. Any such assignment, sublease, mortgage,
pledge, hypothecation or other encumbrance of or under this Sublease without
such prior written consent shall be invalid and without force and effect.

 



-18-

 

 

15. Indemnification.

 

A. Sublandlord, Prime Landlord and the employees, agents, contractors, licensees
and invitees (collectively “Agents”) of each (collectively, “Indemnified
Parties”), shall not be liable to Subtenant or its Agents, and Subtenant shall
indemnify and hold harmless the Indemnified Parties from and against any and all
suits, claims, demands, liabilities, damages (including, without limitation,
consequential damages) costs and expenses of every kind and nature for which the
Indemnified Parties are not reimbursed by insurance (including, without limiting
the generality of the foregoing, attorneys’ fees, disbursements and court costs,
penalties and fines suffered or paid by Prime Landlord and/or Sublandlord in any
action or proceeding between or among Subtenant and Prime Landlord and/or
Sublandlord, any third party and/ Prime Landlord and/or Sublandlord, or
otherwise) incurred in connection with or arising out of the following, to the
extent not caused by the negligence of the Indemnified Parties:

 

i. any injury or damage to any person happening on or about the Sublease
Premises, or for any injury or damage to the Sublease Premises, or to any
property of Subtenant or of any other natural person or persons, partnership,
corporation, limited liability company, firm, association or other form of
business or legal association or entity (each, a “Person”) on or about the
Sublease Premises;

 

ii. any injury or damage to any person happening on or about the Property or the
Remaining Premises (as defined herein), or for any injury or damage to the
Property or the Remaining Premises, or to any property of Subtenant or of any
other Person on or about the Remaining Premises or the Property, related to or
arising out of any act or omission of Subtenant or any Agents of Subtenant;

 

iii. default by Subtenant in the payment of the Rental or any other default by
Subtenant in the observance or performance of, or compliance with any of the
terms, provisions or conditions of this Sublease, including, without limitation,
such matters relating to obtaining the possession of the Sublease Premises
following any such default;

 

iv. the exercise by Subtenant or any Person claiming through or under Subtenant
of any rights against Prime Landlord granted to Subtenant hereunder;

 

v. any holdover beyond the expiration or sooner termination of the Term of this
Sublease;

 

vi. any acts, omissions or negligence of Subtenant or any Person claiming
through or under Subtenant, or the Agents of Subtenant or any such Person, in or
about the Sublease Premises or the Building; or

 



-19-

 

 

vii. any proceeding, action or dispute that Sublandlord or Subtenant may
institute or be a part pursuant to Article 13 of this Sublease, except to the
extent that any such proceeding, action or dispute shall determine that Prime
Landlord’s failure or refusal to provide Services or Repairs is justified
because of Sublandlord’s gross negligence, willful misconduct or breach of this
Sublease or the Prime Lease, and not resulting from Subtenant’s acts or
omissions.

 

B. The provisions of this Article 15 shall survive the expiration or earlier
termination of this Sublease.

 

16. Alterations. Subtenant shall make no alterations, installations, additions
or improvements (collectively, “Alterations”) in or about the Sublease Premises
without the prior written consent of Sublandlord in each instance, which consent
shall not be unreasonably withheld provided that the prior written consent of
the Prime Landlord is obtained (to the extent the consent of the Prime Landlord
is required pursuant to the Prime Lease). Notwitthstanding the foregoing,
Subtenant shall have the right to perform Alterations to the Equipment without
obtaining the consent of Sublandlord, provided however, that Subtenant shall
obtain the prior consent of the Prime Landlord, to the extent that the Prime
Landlord’s consent is required pursuant to the terms of the Prime Lease. Any
Alterations consented to by Sublandlord shall be performed by Subtenant at its
sole cost and expense and in compliance with all of the provisions of the Prime
Lease, including the provisions requiring the Prime Landlord’s prior written
consent, and also in compliance with such other reasonable requirements of
Sublandlord and Prime Landlord. Subtenant shall pay to Sublandlord any and all
amounts payable to Prime Landlord in connection with Prime Landlord’s review
and/or inspection of (a) any plans and/or specifications relating to any
proposed Alterations, and (b) any Alterations during and subsequent to the
making thereof. Subtenant acknowledges that any such Alterations may become the
property of the Prime Landlord in accordance with Section 9.02 of the Prime
Lease. If Sublandlord determines that the services of architects, engineers or
other professionals are reasonably required in order to review Subtenant’s plans
for any Alterations, and the performance of any inspections of such Alterations
(during and subsequent to the making thereof), the fees and expenses of such
professionals shall be deemed Additional Rent and paid promptly by Subtenant
upon being billed therefor. Prior to the expiration (or any sooner termination)
of the Term, if removal is required by either the Sublandlord or the Prime
Landlord in accordance with Section 9.02 of the Prime Lease, Subtenant, at its
sole cost and expense, shall remove any and all Alterations so required to be
removed, and shall restore the Sublease Premises to good condition following
such removal. Notwithstanding any language to the contrary, but provided that
the prior written consent of the Prime Landlord is obtained (to the extent the
consent of the Prime Landlord is required pursuant to the Prime Lease),
Sublandlord agrees to the installation of security cameras and employee key card
entry systems, all at Subtenant’s sole cost and expense, so long as Sublandlord
is notified prior to installation of these systems and these installations are
installed by licensed electricians.

 

17. Insurance.

 

A. Subtenant, at Subtenant’s sole cost and expense, shall maintain for the
benefit of Sublandlord and Prime Landlord such policies of insurance (and in
such form) as are required of Sublandlord by the Prime Lease with respect to the
Sublease Premises during Subtenant’s use and occupancy thereof, which policies
shall be reasonably satisfactory to Sublandlord as to coverage and insurer
(which shall be licensed to do business in the State of New Jersey), provided
that such insurance shall at a minimum include commercial general liability
insurance protecting Sublandlord, Prime Landlord and Subtenant against all
claims and liabilities for injury or damage to persons or property occurring in,
on or about the Sublease Premises during Subtenant’s use or occupancy thereof,
and the public portions of the Building, caused by or resulting from or in
connection with any act or omission of Subtenant and/or Subtenant’s employees,
agents, contractors, licensees or invitees.

 



-20-

 

 

B. Nothing contained in this Sublease shall relieve Subtenant from any liability
as a result of damage from fire or other casualty, but each party shall look
first to any insurance in its favor before making any claim against the other
party for recovery for loss or damage resulting from fire or other casualty. To
the extent that such insurance is in force and collectible and to the extent
permitted by law, Sublandlord and Subtenant each hereby releases and waives all
right to recover against the other or anyone claiming through or under the other
by way of subrogation or otherwise, and Subtenant also releases and waives all
right to recover against Prime Landlord. The foregoing release and waiver shall
be in force only if the insurance policies of Sublandlord and Subtenant provide
that such release or waiver does not invalidate the insurance; each party agrees
to use reasonable efforts to include such a provision in its applicable
insurance policies. If the inclusion of said provision would involve an
additional expense, either party, at its sole expense, may require such
provision to be inserted in the other’s policy.

 

18. Right to Make Repairs.

 

A. In the event Sublandlord or Prime Landlord shall require access to the
Sublease Premises to perform any repairs or replacements which relate to
Sublandlord’s use and occupancy of the remainder of the Premises, Subtenant
hereby agrees that it shall provide access to Sublandlord, provided that, except
in an emergency, Sublandlord shall (i) provide Subtenant with reasonable prior
notice, (ii) perform such repairs or replacements at such times which are
reasonably satisfactory to Subtenant and (iii) not unreasonably interfere with
Subtenant’s business operations in the Sublease Premises.

 

B. If Subtenant shall default in the observance or performance of any term or
covenant on its part to be observed or performed under or by virtue of any of
the terms or provisions in any Article of this Sublease or in the Prime Lease,
as incorporated herein, Sublandlord or Prime Landlord, without being under any
obligation to do so and without thereby waiving such default, may remedy such
default for the account and at the expense of Subtenant.  If Sublandlord makes
any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to, attorneys’ fees in
instituting, prosecuting or defending any action or proceeding and whether or
not any legal action is instituted, such sums paid or obligations incurred, with
interest and costs, shall be deemed to be Additional Rent hereunder and shall be
paid to Sublandlord by Subtenant within ten (10) days of Sublandlord’s demand.

 

C. Subtenant shall permit Sublandlord, at Sublandlord’s sole cost and expense,
or Prime Landlord, to erect, use and maintain pipes, ducts and conduits within
and through the walls and ceilings of the Sublease Premises provided that
Sublandlord reasonably coordinates any such installations with Subtenant, and
same do not materially unreasonably interfere with Subtenant’s use of the
Sublease Premises.  Sublandlord or Prime Landlord or their respective agents or
designees shall have the right upon reasonable notice and at reasonable times,
except in the case of an emergency (for which no notice shall be required), to
enter the Sublease Premises for the purpose of making such repairs or
alterations as shall be required or for which Sublandlord shall have the right
pursuant to the terms of this Sublease and to access, repair, replace, alter,
modify and inspect any portions of the Building’s systems and equipment as may
be located within the Sublease Premises in connection with any repairs,
replacements, alterations, upgrades, modifications, installations, montitoring,
maintenance or upkeep of the Building, the Sublease Premises or any part of the
Original Premises.  Sublandlord or Prime Landlord shall also have the right,
upon reasonable prior notice to Subtenant and at reasonable times, to enter the
Sublease Premises for the purpose of inspecting them or, in the event Subtenant
is in default hereunder, exhibiting them to prospective subtenants. Sublandlord
or Prime Landlord shall be allowed to take all material into and upon the
Sublease Premises that may be required for the repair or alterations above
mentioned without the same constituting an eviction of Subtenant in whole or in
part and the Rental reserved shall in no way abate, except as otherwise provided
in this sublease, while said repairs or alterations are being made.

 



-21-

 

 

D. Sublandlord, at Sublandlord’s sole cost and expense, or the Prime Landlord
shall have the right at any time without thereby creating an actual or
constructive eviction or incurring any liability to Subtenant therefor, to
install in the Building or to change the arrangements or locations of such of
the following as are contained in the Building:  lobbies, entrances, elevators,
passageways, doors and doorways, corridors, stairs, parking facilities, toilets,
and other like public portions of the Building.

 

19. Attornment. Notwithstanding anything to the contrary set forth in this
Sublease, if the Prime Lease and Sublandlord’s leasehold interest in the
Original Premises shall be terminated, Subtenant shall, if so requested in
writing by Prime Landlord, attorn to Prime Landlord and shall, during the term
of this Sublease, perform all of the terms, covenants and conditions of this
Sublease on the part of Subtenant to be performed. In the event of any such
attornment, Prime Landlord shall not be (a) liable for any act or omission or
default of any prior sublessor (including, without limitation, Sublandlord), (b)
subject to any offsets or defenses which Subtenant might have against any prior
sublessor (including without limitation, Sublandlord), (c) bound by any rent or
additional rent which Subtenant might have paid for more than the current month
to any prior sublessor (including, without limitation, Sublandlord), (d) bound
by any obligation to make any payment to or on behalf of Subtenant, (e) bound to
return the Security, if any, until the Security has come into Prime Landlord’s
actual possession and Subtenant is entitled to such Security pursuant to the
terms of this Sublease or (f) bound by any amendment or modification of this
Sublease made without Prime Landlord’s consent. The foregoing shall be
self-operative without the necessity of the execution of any further instruments
but Subtenant agrees, upon the demand of Prime Landlord, to execute, acknowledge
and deliver any instrument or instruments confirming such attornment.

 

20. Destruction by Fire or Other Casualty; Condemnation.

 



-22-

 

 

A. If the Sublease Premises and/or the Building are partially or totally damaged
or destroyed by fire or other casualty, Subtenant shall have the right to
terminate this Sublease in the same form and fashion and subject to the same
qualifications and limitations as apply to the Sublandlord’s right to terminate
the Prime Lease (in its capacity as tenant under the Prime Lease), as set forth
in Article 11 of the Prime Lease (and subject to the Prime Landlord’s right to
restore as set forth therein). Notwithstanding the foregoing, this Sublease
shall be automatically terminated by reason of such casualty in the event that
the Prime Lease is terminated by Sublandlord or Prime Landlord in the exercise
of any termination rights conferred upon such parties pursuant to the provisions
of the Prime Lease. Sublandlord shall give Subtenant prompt notice of any such
termination.

 

B. If the Sublease Premises is partially or totally damaged by fire or other
casualty, Subtenant shall receive an abatement of Rental for such casualty to
the extent that Sublandlord receives a corresponding abatement pursuant to the
terms of the Prime Lease.

 

C. If the Prime Lease is terminated as the result of a taking of all or any
portion of the Building by condemnation (or deed in lieu thereof), this Sublease
shall likewise terminate. In such event, Subtenant shall have no claim to any
share of the award, except to file a claim for the value of its fixtures or for
moving expenses.

 

D. Subtenant acknowledges and agrees that Sublandlord shall bear no obligation
nor responsibility to restore or replace or perform any work to the Sublease
Premises or the Original Premises in connection with any casualty or
condemnation.

 

21. Security.

 

A. Subtenant has deposited with Sublandlord a letter of credit (the ”Letter”) in
the amount of $175,000.00 (the “Security Amount”), complying with the
requirements of Section 21(B) hereof, as security (“Security”) for the full and
punctual performance by Subtenant of all of the terms of this Sublease. At the
election of Sublandlord such Security shall be held by Sublandlord in the form
of the Letter or as cash. If Subtenant defaults in the performance of any of the
terms of this Sublease, including the payment of Rental, Sublandlord may use,
apply or retain the whole or any part of the Security so deposited to the extent
required for the payment of any rent or for any sum which Sublandlord may expend
or may be required to expend by reason of Subtenant's default in respect of any
of the terms, provisions or conditions set forth in this Sublease or in the
Prime Lease (to the extent incorporated herein), whether accruing before or
after summary proceedings or other re-entry by Sublandlord. In the case of every
such use, application or retention, Subtenant, on demand, shall cause the Letter
or cash deposit, as the case may be, to be restored to the full Security Amount
as provided in Section 21(B) below with respect to the Letter, and any failure
by Subtenant to do so on demand shall constitute a default under this Sublease.
If any bankruptcy, insolvency, reorganization or other creditor debtor
proceedings shall be instituted by or against Subtenant, or its successors or
assigns, any Security deposited with Sublandlord pursuant to this Section shall
be deemed to be applied first to the payment of any rents and/or other charges
due Sublandlord for all periods prior to the institution of such proceedings and
the balance, if any, of such security deposited with Sublandlord may be retained
by Sublandlord in partial liquidation of Sublandlord's damages. If Subtenant
shall fully and punctually comply with all of the terms of this Sublease, the
Letter or cash deposit, as the case may be, shall be returned to Subtenant after
the termination of this Sublease and delivery of exclusive possession of the
Sublease Premises to Sublandlord. In the event of a sale or lease of the
Building, Sublandlord shall have the right to transfer the security to the
vendee or lessee and Sublandlord shall upon such transfer be released by
Subtenant from all liability for the return of such security and Subtenant
agrees to look solely to the new landlord for the return of said security. The
provisions of this Section shall apply to every transfer or assignment made of
the security to a new landlord. Subtenant shall not assign or encumber or
attempt to assign or encumber the money deposited herein as security and neither
Sublandlord nor its successors or assigns shall be bound by any such attempt,
assignment or encumbrance.

 



-23-

 

 

B. The Letter shall be an irrevocable, clean, unconditional and transferable
commercial letter of credit, in the form of Exhibit D attached hereto and made a
part hereof and issued by a reputable banking institution approved by
Sublandlord in its sole, but reasonable judgment, which Letter shall permit
Sublandlord (i) to draw thereon at a location in New York City or in New Jersey
up to the full amount of the credit evidenced thereby for the payment of amounts
due under the terms, provisions, covenants or conditions of this lease and (ii)
to draw at a location in New York City or New Jersey or by facsimile, the full
amount thereof to be held as cash security if for any reason the Letter is not
renewed within forty-five (45) days prior to its expiration date. The Letter
(and each renewal thereof) shall (i) be for a term of not less than one (1) year
(except that the last Letter shall be for a term expiring sixty (60) days after
the Expiration Date); (ii) expressly provide for the issuing bank to notify
Sublandlord in writing not less than sixty (60) days prior to its expiration as
to its renewal or non-renewal, as the case may be; (iii) be fully transferable
by the beneficiary thereof to its successors and assigns; and (iv) be in form
and substance reasonably approved by Sublandlord. The Letter shall expressly
provide that the issuing bank shall pay to Sublandlord or its duly authorized
representative an amount up to the face amount of the Letter upon presentation
of the Letter and a sight draft in the amount to be drawn. Not less than
forty-five (45) days prior to the expiration date of each Letter (and every
renewal thereof), Subtenant shall deliver to Sublandlord a renewal or new Letter
subject to all of the conditions aforesaid, all to the intent and purposes, that
a Letter in the sum of not less than the Security Amount shall be in effect
during the entire Term and the failure of the Letter to be timely renewed or
replaced shall be a default by Subtenant hereunder notwithstanding that
Sublandlord may be retaining such cash security. If Sublandlord applies or
retains any portion or all of the proceeds of the Letter, Subtenant shall
restore the amount so applied or retained by causing the bank issuing the Letter
to issue an amendment thereto, or if no Letter was then outstanding by causing a
new Letter to be issued so that, at all times, the amount of the Letter which
may be drawn upon shall be at least equal to the Security Amount. If the
financial institution which issued such Letter enters into any form of
regulatory or governmental receivership, conservatorship or other similar
regulatory or governmental proceeding including, without limitation, any
receivership or conservatorship initiated or commenced by or on behalf of the
Federal Deposit Insurance Corporation (FDIC), or is otherwise declared insolvent
or downgraded by the FDIC or closed for any reason, Subtenant shall immediately
deliver to Sublandlord a substitute letter of credit from a financial
institution acceptable to Sublandlord, in its sole and absolute discretion.
Failure by Subtenant to comply with the provisions of this Article shall be
deemed a material default hereunder entitling Sublandlord to exercise any and
all remedies as provided in this Sublease for default in the payment of Rental
and, to draw on the existing Letter up to its full amount.

 



-24-

 

 

22. Broker. Each party warrants and represents to the other party hereto that it
has not dealt with any brokers in connection with this Sublease other than Jones
Lang LaSalle Americas, Inc. (“JLL”) and CB Richard Ellis, Inc. (“CBRE”, together
with JLL, the “Broker”) Sublandlord shall pay the Broker a commission relating
solely to the rental provided for in this Sublease, in accordance with a
separate agreement. In the event CBRE seeks any commission relating to the
Equipment Sale Agreement, Subtenant shall pay the Subtenant’s Broker such
commission. Each party hereby indemnifies and holds the other party hereto
harmless from any and all loss, damage, claim, liability, cost or expense
(including, but not limited to, reasonable attorneys’ fees, disbursements and
court costs) arising out of or in connection with any breach of the foregoing
covenants, representations and warranties. The provisions of this Article 22
shall survive the expiration or earlier termination of this Sublease.

 

23. Notices. All notices, consents, approvals or other communications
(collectively a “Notice”) required to be given under this Sublease or pursuant
to law shall be in writing and, unless otherwise required by law, shall be
either personally delivered, or sent by reputable overnight courier service, or
sent by registered or certified mail, return receipt requested, postage prepaid,
addressed to the party which is to receive such Notice at its at its address set
forth in the preamble to this Sublease or such other address as such party may
designate by Notice to the other; and in the case of Notices to Sublandlord,
with a copy to Sublandlord’s attorneys: Curtis, Mallet-Prevost, Colt & Mosle
LLP, 101 Park Avenue, New York, NY 10178, Attention: Eric L. Gilioli, Esq. Any
Notice given pursuant hereto shall be deemed to have been received on delivery,
if personally delivered, or one (1) Business Day following delivery to a
reputable overnight courier service, or three (3) Business Days after the
mailing thereof if mailed in accordance with the terms hereof, such mailing to
be effected by depositing the Notice in any post office, branch post office or
official depository regularly maintained by the United States Postal Service. If
a party shall refuse to accept a Notice, then delivery shall be deemed to have
occurred upon such refusal.

 

24. No Waivers. Failure by either party in any instance to insist upon the
strict performance of any one or more of the obligations of the other party
under this Sublease, or to exercise any election herein contained, or acceptance
of payment of any kind with knowledge of a default by the other party shall in
no manner be or be deemed to be a waiver by such party of any defaults or
breaches hereunder or of any of its rights and remedies by reason of such
defaults or breaches, or a waiver or relinquishment for the future of the
requirement of strict performance of any and all of the defaulting party’s
obligations hereunder. Further, no payment by Subtenant or receipt by
Sublandlord of a lesser amount than the correct amount of Rental due hereunder
shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed to effect or evidence an accord and satisfaction, and Sublandlord may
accept any checks or payments as made without prejudice to Sublandlord’s right
to recover the balance or pursue any other remedy in this Sublease or otherwise
provided at law or in equity.

 

25. Consent.

 

A. Whenever in this Sublease it is provided that either party will not
unreasonably withhold its consent to any matter, such party shall also be deemed
to have agreed not to unreasonably delay such consent. Sublandlord shall not be
deemed to have unreasonably withheld or delayed its consent to any matter if
Prime Landlord’s consent to the matter requested is required by the provisions
of the Prime Lease and if Prime Landlord shall have withheld or delayed its
consent to such matter.

 



-25-

 

 

B. If Subtenant shall request Sublandlord’s consent to any matter and such
consent is withheld or delayed, Subtenant shall not be entitled to any damages
by reason thereof, it being intended that the sole remedy therefor shall be an
action for specific performance or injunction and that such remedy shall only be
available when Sublandlord has agreed herein not to unreasonably withhold or
delay such consent or when, as a matter of law, such consent may not be
unreasonably withheld or delayed.

 

26. Expiration of Term.

 

A. Upon the expiration or sooner termination of the Term, Subtenant shall quit
and surrender the Sublease Premises to Sublandlord, vacant and broom clean and
in good order and condition, ordinary wear and tear excepted, and by such date
Subtenant, at its sole cost and expense, shall have cleaned and resealed all
exposed concrete floors in the Sublease Premises, removed all of Subtenant’s
movable fixtures and movable partitions, telephone and other equipment,
furniture, furnishings and other items of movable personal property, removed the
equipment (the “Equipment”, as described in Exhibit E annexed hereto) and any
Alterations performed by or on behalf of Subtenant from the Sublease Premises,
to the extent such removals are required by either the Sublandlord or the Prime
Landlord in accordance with the Prime Lease and shall have restored any damage
to the Sublease Premises caused by such removal and/or work; provided however,
if Subtenant is not required to remove the Equipment nor to surrender it in good
order and condition, Subtenant shall surrender such Equipment in its then
“as-is” condition.

 

B. In addition to its obligation to pay Operating Expenses as provided
hereunder, Subtenant agrees to pay to Sublandlord within twenty (20) days of
written demand therefor, twenty-five percent (25%) of any and all costs and
expenses charged to Sublandlord, including without limitation all costs and
expenses charged to or incurred by Sublandlord in connection with the
performance of any and all surrender obligations imposed upon Sublandlord by
Prime Landlord or pursuant to the Prime Lease, relating to the physical
condition of the Original Premises, including without limitation, the Building,
the Property and any and all building systems and equipment therein or thereon,
whether same be structural or non structural in nature, or located in the
exterior or interior, or classified as a capital expenditure.

 

C. Subtenant’s obligation to observe or perform these covenants shall survive
the expiration or sooner termination of the Term of this Sublease. Subtenant’s
failure to comply with its covenants set forth in this Article 26 shall entitle
Sublandlord to all of its rights hereunder, including, without limitation, the
right to indemnification pursuant to Article 15 hereof for consequential damages
arising out of Subtenant’s failure to surrender the Sublease Premises when and
in the condition required herein.

 

27. Limitation of Liability. If Sublandlord shall be an individual, joint
venture, trust, tenancy in common, co-partnership, limited liability company,
unincorporated association, or other unincorporated aggregate of individuals
and/or entities or a corporation, Subtenant shall look first to Sublandlord’s
leasehold estate and property in the Sublease Premises for the satisfaction of
Subtenant’s remedies for the collection of a judgment (or other judicial
process) requiring the payment of money by Sublandlord in the event of any
default by Sublandlord hereunder, and only then to other property or assets of
Sublandlord.

 



-26-

 

 

28. Parking. Subtenant shall have the non-exclusive right, together with the
other tenants and occupants of the Remaining Premises and their employees,
agents, licensees and invitees, to use such parking areas (up to Subtenant’s
Total Share thereof) and any driveways appurtenant thereto for the purposes of
egress and ingress, parking of vehicles for itself, its customers and employees,
and the loading and unloading of vehicles in connection with and incidental to
the business conducted by Subtenant in the Sublease Premises, all without
additional charge. Subtenant shall cause its employees to comply with all
reasonable rules and regulations which Sublandlord may promulgate in writing
with respect to parking in the parking lot.

 

29. Signage. Subtenant shall have the right, at Subtenant’s sole cost and
expense, subject to the prior consent of the Prime Landlord and subject to
Subtenant’s compliance with law and the provisions in the Prime Lease and this
Sublease relating to the performance of alterations, to install its sign panel
on the highest position on the existing monument sign structure (provided that
the space utilized does not exceed Subtenant’s Total Share of the available
signage space on the monument sign) located at the Original Premises.
Sublandlord agrees to not unreasonably withhold its consent to any signage plan
that is proposed by Subtenant; provided that it is first approved by Prime
Landlord in writing. Subtenant, at Subtenant’s sole cost and expense, shall be
responsible for the maintenance of the monument sign.

 

30. Rules and Regulations. Subtenant shall abide by, and faithfully observe and
comply with such rules and regulations as may be reasonably promulgated, amended
or added to thereafter, provided same shall be adopted and published by written
notice to subtenants by Sublandlord for the safety, care, security, good order
and/or cleanliness of the Original Premises, the Sublease Premises and/or the
Building. Sublandlord shall not be liable to Subtenant for any violation of such
rules and regulations by any other tenant or occupant of the Original Premises.

 

31. Miscellaneous.

 

A. This Sublease shall be governed by and construed in accordance with the laws
of the State of New Jersey without regard to the conflicts of law principles
thereof.

 

B. The section headings in this Sublease are inserted only as a matter of
convenience for reference and are not to be given any effect in construing this
Sublease.

 

C. If any of the provisions of this Sublease or the application thereof to any
person or circumstance shall, to any extent, be held to be invalid or
unenforceable, the remainder of this Sublease shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.

 

D. All of the terms and provisions of this Sublease shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 



-27-

 

 

E. All prior negotiations and agreements relating to this Sublease and the
Sublease Premises are merged into this Sublease. This Sublease may not be
amended, modified or terminated, in whole or in part, nor may any of the
provisions be waived, except by a written instrument executed by the party
against whom enforcement of such amendment, modification, termination or waiver
is sought and unless the same is permitted under the terms and provisions of the
Prime Lease.

 

F. This Sublease shall have no binding force and effect and shall not confer any
rights or impose any obligations upon either party unless and until both parties
have executed it and Sublandlord shall have obtained Prime Landlord’s written
consent to this Sublease and delivered to Subtenant an executed copy of such
consent. Under no circumstances shall the submission of this Sublease in draft
form by or to either party be deemed to constitute an offer for the subleasing
of the Premises.

 

G. This Sublease and all the obligations of Subtenant to pay Rental and perform
all of its other covenants and agreements hereunder shall in no way be affected,
impaired, delayed or excused because Sublandlord and/or Prime Landlord are
unable to fulfill any of their respective obligations hereunder, either explicit
or implicit, if Sublandlord and/or Prime Landlord are prevented or delayed from
so doing by reason of strikes or labor trouble or by accident, adjustment of
insurance or by any cause whatsoever reasonably beyond Sublandlord’s and/or
Prime Landlords’ control.

 

H. Each and every right and remedy of Sublandlord under this Sublease shall be
cumulative and in addition to every other right and remedy herein contained or
now or hereafter existing at law or in equity, by statute or otherwise.

 

I. At any time and from time to time Subtenant shall, within ten (10) days after
a written request by Sublandlord, execute, acknowledge and deliver to
Sublandlord a written statement certifying (i) that this Sublease has not been
modified and is in full force and effect or, if modified, that this Sublease is
in full force and effect as modified, and specifying such modifications, (ii)
the dates to which the Fixed Rent and Additional Rent and other charges have
been paid, (iii) that to the best of Subtenant’s knowledge, no defaults exist
under this Sublease or, if any do exist, the nature of such default and (iv) as
to such other matters as Sublandlord may reasonably request.

 

J. Subtenant agrees that in executing this Sublease, it has not relied upon any
statements, representations, covenants or warranties made by Sublandlord or any
person acting on behalf of Sublandlord other than those, if any, expressly set
forth in this Sublease and on such investigations, examinations and inspections
as Subtenant has chosen to make or has made.

 

K. If there are any provisions of this Sublease that are inconsistent with the
Prime Lease, the provisions of this Sublease shall govern as between Sublandlord
and Subtenant unless to do so would result in a default under the Prime Lease in
which case the terms of the Prime Lease shall govern.

 



-28-

 

 

L. This Sublease may be executed in any number of counterparts with the same
effect as if both parties had signed the same documents. All counterparts shall
be construed together and shall constitute one Sublease.

 

M. This Sublease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Sublease to be
drafted. Each covenant, agreement, obligation or other provision of this
Sublease shall be deemed and construed as a separate and independent covenant of
the party bound by, undertaking or making the same, which covenant, agreement,
obligation or other provision shall be construed and interpreted in the context
of the Sublease as a whole. All terms and words used in this Sublease,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require.

 

N. The parties hereby waive any rights that they may have to trial by jury in
any summary action or any other action, proceeding or counterclaim (other than
mandatory counterclaims) arising out of or in any way connected with this
Sublease, the relationship of Sublandlord and Subtenant, the Sublease Premises
and the use and occupancy thereof, and any claim for injury or damages, to the
extent permitted under applicable law.

 

32. Execution of Sublease. This Sublease is submitted to Subtenant for signature
with the understanding that it shall not bind Sublandlord or Subtenant unless
and until it is duly executed by both Subtenant and Sublandlord, the conditions
regarding Prime Landlord’s approval of this Sublease set forth herein shall have
been satisfied and an executed copy of this Sublease is delivered to Subtenant.

 

[no further text on this page]

 

-29-

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the day and year first above written.

 

 

 

SUBLANDLORD:

 

ENZON PHARMACEUTICALS, INC.

 

 

 

By: /s/ George W. Hebard III______________
Name: George W. Hebard III
Title: Interim Principal Executive Officer

 

 

 

SUBTENANT:

 

AXCELLERATE PHARMA, LLC

 

 

 

By: /s/ Salvatore La Rosa                                    
Name: Salvatore La Rosa
Title: Director

 

 

 

-30-

 

 

EXHIBIT A

 

Prime Lease
(and copy of May 2012 Consent Letter from Prime Landlord)

 

-31-

 

 

EXHIBIT B

 

Sublease Premises

 

-32-

 

 

EXHIBIT C

 

Anticipated Expenses

 

 

 

 

 

1.One boiler needs a new heat exchange – covered on warranty (billing is
expected to be for labor only);

 

2.One boiler needs motherboard replacement;

 

3.Potential roof repair/replacement; and

 

4.Possible security system alteration and upgrades.

 

  

 

 

-33-

 

 

EXHIBIT D

 

Form of Letter of Credit

 

_________________, 2013

 

ENZON PHARMACEUTICALS, INC. f/k/a Enzon, Inc.

_______________________

_______________________

Attn: ___________________

 

Re: Clean Irrevocable Letter of Credit No.                

 

Gentlemen:

 

We hereby establish our Clean Irrevocable Letter of Credit No.__ in your favor
for the account of ________________ (the "Tenant"), up to the aggregate amount
of $___________. You may draw upon such Letter of Credit at sight (or by
facsimile machine sent to fax. no.: __________________) on or before
________________, ________, upon the presentation of your draft. We will honor
the same without requiring anything further of any party or person and
regardless of any contrary claims, demands or instructions. You may make partial
or full drawings not to exceed the foregoing aggregate amount.

 

This Letter of Credit expires at the close of banking business on
________________, _________ (hereinafter, as such date may be extended pursuant
to the provisions hereof, the "Expiration Date"). It is a condition of this
Letter of Credit that the Expiration Date of this Letter of Credit shall be
deemed automatically extended for additional periods of one (1) year each from
the Expiration Date through and ending ______________, ________, unless not less
than ________ (____) days prior to the then prevailing Expiration Date, we shall
notify you in writing, by registered or certified mail, that we elect not to
extend this Letter of Credit for any such additional period. In such latter
event, you may draw the full aggregate amount of this Letter of Credit.

 

This Letter of Credit is binding upon, and shall inure to the benefit of, the
parties and their successors and assigns. This Letter of Credit may be
transferred by you, as beneficiary hereof, upon prior written notice to us,
without any additional charge. This Letter of Credit sets forth our entire
undertaking and shall not be modified, amended or expanded by reference to any
other document, instrument or agreement.

 



  [NAME OF BANK]             By         Name:       Its                  , duly
authorized          



 

 

 



-34-

 





 

EXHIBIT E

 

Equipment

 

 

 

 



-35-

